Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2022/0061010).

Regarding claim 1, Harada discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Harada, paragraph [0131], IAB node, processor, memory) cause an integrated access and backhaul (IAB) mobile termination (MT) device (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102) to: 
receive an information element (IE) (Harada, paragraph [0091], configuration of SMTC notified using information elements)  via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC signaling), wherein the IE includes configuration information for one or more synchronization signal/physical broadcast channel (PBCH) block (SSB) measurement time configurations (SMTCs) for the IAB MT (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs); and 


Regarding claim 2, Harada discloses the one or more NTCRM of claim 1, wherein the configuration information for the respective one or more SMTC includes: 
a periodicity and offset of the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; Fig. 6B, periodicitAndOffset;  paragraph [0101], periodicity and offset configured by configuration information; paragraph [0115], periodicity and timing offset for SSB transmission); 
a duration of the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; Fig. 6B, duration); 
a set of SSBs to be measured within the SMTC window (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0062], set of SSBs) and 
a list of physical cell IDs to be measured during the SMTC window (Harada, paragraph [0105], SMTC muting patterns corresponding to cell IDs).  

Regarding claim 3, Harada discloses the one or more NTCRM of claim 1, wherein the configuration information includes a muting pattern to indicate one or more SMTC occasions of the respective SMTC to be muted (Harada, paragraph [0105], SMTC muting patterns corresponding to cell IDs).  

Regarding claim 4, Harada discloses the one or more NTCRM of claim 3, wherein the configuration information includes a bitmap to indicate the muting pattern, wherein individual bits of the bitmap indicate whether respective SMTC occasions within a muting pattern group (MPG) of SMTC occasions are to be muted (Harada, paragraph [0117], bitmap of SSB transmission index).  

Regarding claim 5, Harada discloses the one or more NTCRM of claim I, wherein the one or more SMTCs is 4 SMTCs (Harada, Fig. 4; Fig. 7).  

Regarding claim 6, Harada discloses the one or more NTCRM of claim 5, wherein the IE is a MeasObjectNR IE (Harada, paragraph [0087], MeasObjectNR).  

Regarding claim 7, Harada discloses the one or more NTCRM of claim 1, wherein the configuration information further includes an indication of a maximum number of physical cell IDs per SMTC window (Harada, Fig. 6B, pci-List, maxNrofPCIsPerSMTC of PhysCellId).  

Regarding claim 8, Harada discloses the one or more NTCRM of claim 1, wherein the SMTC windows are for intra- frequency measurements (Harada, paragraph [0063], SSBs may be orthogonal in time or frequency to SSBs used for UE access;  SSbs may get muted for inter-IAB-node measurement).  

Regarding claim 9, Harada discloses the one or more NTCRM of claim 1, wherein the SMTC windows are for inter- frequency measurements (Harada, paragraph [0063], SSBs may be orthogonal in time or frequency to SSBs used for UE access;  SSbs may get muted for inter-IAB-node measurement).  

Regarding claim 11, Harada discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Harada, paragraph [0131], IAB node, processor, memory) cause an integrated access and backhaul (IAB) parent node (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102; paragraph [0027], IAB node 10B is called parent IAB node) to: 

encode, for transmission to the IAB MT via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC signaling), an information element (IE) (Harada, paragraph [0091], configuration of SMTC notified using information elements)  that includes the configuration information for the plurality of SMTCs (Harada, paragraph [0091], configuration of SMTC notified using information elements including MTC-IDs).  

Regarding claim 12, Harada discloses the one or more NTCRM of claim 11, further comprising encoding an SSB for transmission in one or more or a plurality of SMTC windows that correspond to the respective SMTCs (Harada, Fig. 4, IAB-SMTC window timings; paragraph [0092], IAB node performs measurement at each of the SMTCs).  

Claims 13-16 are rejected under substantially the same rationale as claims 2-5, respectively. 

Regarding claim 17, Harada discloses an apparatus to be implemented in an integrated access and backhaul (IAB) mobile termination (MT) (Harada, Fig. 2, IAB nodes 10B-10C having MTs 102), the apparatus comprising: 
processor circuitry to (Harada, paragraph [0131], IAB node, processor, memory): 
receive an MeasObjectNR information element (IE) (Harada, paragraph [0087], MeasObjectNR; paragraph [0091], configuration of SMTC notified using information elements) via radio resource control (RRC) signaling (Harada, claim 7, receive measurement timing configuration information by RRC 
a memory to store the configuration information (Harada, paragraph [0131], IAB node, processor, memory).  

Claims 18-22 are rejected under substantially the same rationale as claims 2-5 and 1, respectively. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Lin et al. (US 2020/0228382).

Regarding claim 10, Harada discloses the one or more NTCRM of claim 9.   Harada does not explicitly disclose, but Lin discloses wherein the IE further includes: a list of inter-frequency cells with specific cell re-selection parameters; and a list of blacklisted inter- frequency cells (Lin, paragraph [0077], interFreqNeighCellLis, t-ReselectionNR, interFreqBlackCellList).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the parameters of Lin in the information element of Harada.  The motivation to combine the references would have been to facilitate cell reselection).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466